Title: To George Washington from Mary Boude Clarkson, 13 February 1781
From: Clarkson, Mary Boude,Francis, Anne Shippen Willing
To: Washington, George


                        
                            
                                c.13 February 1781
                            
                        
                        After the Death of the late amiable Mrs Read we found the Benevolent Work she had begun was at a stand; the
                            Idea was painfull and we determined to be Candidates for that laudable employment—we succeeded and have
                            the pleasure to inform Your Excellency that Agreeable to your Advice to that Worthy Lady we have invested the
                            Whole of the Pennsylvania Donation in Shirts, and delivered to Coll Miles four Boxes, Containing Two thousand one hundred
                            & seven Shirts,  pair of Breeches & 14 pair of Stockings, lately received from
                            Chester County. Seventy Seven of the Shirts are the produce of the donation from some Ladies at Trenton, which Your
                            Excellency transmitted to our Treasuress for that purpose—happy to receive your Commands and only regretting that each
                            Soldier in our brave Army couldn’t be beneffitted by the Attentions of the Women of this State—We have the Satisfaction to
                            assure you that immediately on our having cut out the Shirts a great Number of Patriotic Women of this City with warm and
                            gratefull Hearts begged they might be indulged with the pleasure of Making them lamenting thier Abilities was so far short
                            of their Wishes to testify the high Esteem they had for our Brave Army.
                        Permit us to embrace the Occasion of expressing the feeble Wishes that  our Hearts
                            in Your Excellencys favor. May your merrits be as deeply impressed on the Minds of all Worthy Americans as Your exalted
                                Virtued deserves. May you lead home in Triumph a Victorious Army, framed by your
                            Excellency, and trained by your Precepts for the most Valuable purpose of restoring expiring Liberty. May you enjoy all
                            the Train of Blessings Consequent to such Virtuous Labour, and long live the Tool of a gratefull People. Acknowledging you
                            the happy instrument in the hand of Divine Providence, for perfecting the glorious Work of Peace
                            & Liberty to Your Native Country The United Independent States of America.
                        Pardon most revered Sir if we have intruded on your time which we are sensible is
                            invaluable to America, and attribute our presumption to the Overflowings of gratefull Hearts of the
                            known benignity of Yours, being with the Warmest zeal and utmost respect Your sincere Friends & most obliged Hume
                            Serts
                        
                            M. Clarkson A. Francis
                            Sarah Bache Sarah BlainHenrietta Hillegas
                        
                    